Citation Nr: 1607018	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-21 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for left ankle sprain, status post-operative, currently evaluated as 10 percent disabling.

2.  Entitlement to extension of a temporary total rating for convalescence beyond April 30, 2013 based on surgery performed for left ankle sprain in March 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to June 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia that-in pertinent part, continued a 10-percent rating for the period prior to March 13, 2013 and the period beginning on May 1, 2013.  A temporary total rating for purposes of convalescence was granted for the period March 15, 2013 to April 30, 2013.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issue of entitlement to a rating higher than 10 percent for left ankle sprain, status post-operative, for the period beginning on September 3, 2013 is discussed in REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to January 30, 2013, the left ankle sprain manifested with swelling, tenderness, and normal range of motion (ROM).

2.  For the period January 31, 2013 to March 14, 2013, the left ankle sprain manifested with tenderness, laxity, and marked limitation of motion (LOM).

3.  The Veteran underwent surgery for his service-connected left ankle sprain in March 2013; but there is no evidence of an incompletely healed surgical wound, a stump of a recent amputation, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches because regular weight-bearing was prohibited, or immobilization by cast of one major joint or more after April 30, 2013.

4.  For the period May 1, 2013 to September 2, 2013, the left ankle sprain, status post-operative, manifested with marked LOM.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent for a left ankle sprain for the period prior to January 30, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2015).

2.  The requirements for an evaluation of 20 percent, and no higher, for left ankle sprain are met, for the period January 31, 2013 to March 14, 2013 and the period beginning on May 1, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271.

3.  The criteria for entitlement to an extension of a temporary total evaluation for convalescence beyond April 30, 2013 have not been met.  38 C.F.R. § 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, via a September 2012 letter, the RO provided the Veteran with fully time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Further, neither the Veteran nor his representative has asserted any notice error or specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and non-VA treatment records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  Further, the VA fee-basis examination report reflects that the examiner considered the Veteran's records and his reported history of the left ankle disability.  The examiner also explained the basis of the examination findings.  Hence, the Board finds the examination adequate for appellate review purposes.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

Increased Rating

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

The Veteran's left ankle sprain is evaluated under DC 5271 which rates on the basis of LOM.  See 38 C.F.R. § 4.71a.  Under those criteria, moderate LOM of the ankle warrants a 10-percent rating; and, marked LOM, a 20-percent rating.  Id.  Normal ROM for the ankle is 0 to 20 degrees for dorsiflexion, and 0 to 45 degrees for plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

In DeLuca, the Court stated that, where applicable, increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.

Discussion

By way of history, a July 2009 rating decision granted service connection for left ankle sprain and assigned a 10-percent rating, effective in July 2009.  VA received his claim of entitlement to an increased rating in April 2012.

Private records reflect that the left ankle manifested without any abnormalities until August 2012.  An early-August 2012 entry notes that the Veteran complained of left ankle pain since July 2012, when he injured it playing basketball.  The Veteran reported that, after the injury, he had experienced swelling and pain of 6-7/10 intensity.  He reported further that July 2012 X-rays taken at a VA facility were negative for a fracture.  Physical examination revealed swelling and tenderness at the left lateral malleolar but normal pedis pulses and ROM.  The examiner diagnosed a sprain.  At a January 2013 follow-up, the examiner noted that the Veteran was under treatment for chronic left ankle instability and peroneal tendonitis, which had been treated with use of a brace, physical therapy, and an injection in December 2012.  The Veteran reported some improvement in his symptoms.  Physical examination revealed ROM within normal limits without pain.  The examiner noted that left subtalar joint ROM was also within normal limits, and that there was no localized tenderness or significant swelling in the sinus tarsi.  Left ankle X-rays were read as having shown no evidence of lesions, fracture, or degenerative joint disease.

For the period prior to the first VA examination, the Board finds that the evidence, as set forth above, shows the left ankle sprain to have more nearly approximated the assigned 10-percent, rating, as the private records note normal ROM.  The January 2013 VA fee-basis examination report reflects that the Veteran complained of constant pain on walking and when he moved in certain directions.    He reported further that he could not run or jump, and his symptoms were aggravated by walking on uneven surfaces, and that he wore a brace for support.  Physical examination revealed moderate tenderness on ROM on both dorsiflexion and plantar flexion.  Strength was 4/5.  The examiner noted that specific ROM measurements were not taken due to the Veteran's pain, which was also the case for not conducting repetitive-use testing.  The examiner noted further that the Veteran had realized only marginal benefits from physical therapy, and that surgery might be required for long-term benefit.  The other symptoms noted on examination are discussed later in the Remand section.

The March 2014 rating decision reflects that the RO continued the assigned rating on the basis of painful motion, which warrants the minimum compensable rating.  See, i.e., Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.59.  The Board notes, however, that the rule sets a minimum, not a maximum rating.  The examiner noted essentially that the left ankle did not have sufficient motion to take specific measurements, to include assessing the impact of pain and weakness, etc.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 45.  Thus, the Board finds that as of the date of the examination, January 31, 2013, the left ankle manifested with marked LOM, which warrants a 20-percent rating.  Id.; 38 C.F.R. §§ 4.1, 4.10, 4.71a, DC 5271.

As noted earlier, the Veteran underwent left ankle surgery on March 15, 2013.  The March 2014 rating decision granted a temporary total rating due to the need for convalescence, effective March 15, 2013 through April 30, 2013.  See 38 C.F.R. § 4.30.  Private records of March 2013 related to the Veteran's follow-up from surgery reflect that skin color and sensation were normal, and that a short walking cast was applied.  There are no post-total rating treatment records in the claims file specifically related to the left ankle until the September 2013 VA examination.  VA outpatient records are related to the right foot.  Although they note the other extremities as normal, the Board does not deem them as sufficient to determine whether the left ankle, post-operatively, manifested with moderate or marked LOM, or LOM at all.  Hence, the Board continues the 20-percent rating.

Both the January 2013 and September 2013 examination reports reflect that there was no ankylosis of the left ankle, and neither was there any notation of malunion of  Os calcis or astragalus.  Hence, there is no basis for a higher rating on those bases.  See 38 C.F.R. § 4.71a, DCs 5270, 5272, 5273.  Further, neither is there evidence of a painful scar related to the left ankle surgery.

Extension of Total Rating

Applicable Legal Requirements

Under VA regulation, a temporary total disability rating will be assigned if treatment of a service-connected disability results in surgery necessitating: 

(1) at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a)(1), (2), (3). 

Discussion

The Veteran did not assert any particular basis in his Notice of Disagreement for why he believed his temporary total rating should be extended.  In a letter to his congressman, the Veteran asserted that he frequently experienced pain, weakness stiffness swelling fatigability and lack of endurance with regard to his left ankle; and that he also experienced flare-ups when he walked.  He made no reference to his surgery.

The March 2013 follow-up entry in the private records note that the incision was well healed, and that there was no evidence of ulceration or infection, etc.  There is no evidence that contradicts those findings.  In a December 2013 letter, the Veteran's private physician, Dr. C, noted that the underwent surgical reconstruction in March, 2013 that required a fibular groove deepening procedure and open Brostrom-Gould procedure  was followed by an extensive course of physical therapy.  Dr. C made no mention of problems with the surgical wound or other post-operative issues.  Hence, there is no evidence of an incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  Thus, there is no factual basis for an extension of the temporary total rating beyond April 30, 2013.  38 C.F.R. § 4.30(a)(1), (2), (3).

Extraschedular

As the discussion above reflects, the AOJ, and the Board, assigned the current rating based on the rating schedule, which shows that the general rating schedule describes and contemplates the Veteran's left ankle disability.  Hence, the left ankle disability does not present with an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Board is aware of the Veteran's other service-connected disabilities, but the left ankle is the only disability currently before the Board.  Hence, the Board does not assess extraschedular consideration on the basis of the disabilities cumulatively.  See generally, Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The examination reports and private records reflect that the Veteran worked as an account manager for the Department of Labor.  While his the functional loss of the left ankle disability would result in difficulty with prolonged standing and use of stairs, the medical evidence does not show the left ankle disability to preclude the Veteran from obtaining and maintaining substantially gainful employment.  See 38 C.F.R. §§ 3.340, 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt and granted it where applicable.  See 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased rating for left ankle sprain, status post-operative, for the period prior to January 31, 2013 is denied.

Entitlement to an evaluation not to exceed 20 percent for left ankle sprain, status post-operative, is granted for the period January 31, 2013 to March 14, 2013, and the period beginning on May 1, 2015, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an extension temporary total rating for convalescence beyond April 30, 2013 based on surgery performed for left ankle sprain in March 2013 is denied.


REMAND

The September 2013 VA examination report reflects that ROM testing revealed dorsiflexion to 20 degrees or greater, and plantar flexion to 40 degrees, both with pain at the end point of the movement.  The examiner noted that repetitive-use testing revealed no additional loss of ROM.  Those findings notwithstanding, the examiner opined that the Veteran would experience an additional loss of 20 degrees on dorsiflexion, and an additional 10 degrees of plantar flexion during flare-ups and repeated use over time.  The examiner provided no explanation for that assessment in light of the other objective findings on clinical examination.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Hence, clarification is needed.

The Board also notes that the medical evidence of record reflects that the left ankle has manifested with tendon or ligament pathology which resulted in increased laxity.  The examiner at the February 2013 examination noted the presence of left peroneal tendonitis and chronic instability.  The private pre-operative records also note that assessment.  Instability and similar symptoms would potentially be rated under DC 5284 as other foot injury.  See 38 C.F.R. § 4.71a.  Service connection is not in effect for that pathology.  Hence, medical assessment is needed to determine if they are in fact due to the service-connected left ankle sprain or some other etiology, i.e., the July 2012 basketball injury.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall insure that all relevant treatment records generated since the Statement of the Case (SOC) are added to the claims file.

2.  After the above is complete, send the claims file to the examiner who conducted the September 2013 VA examination.  Ask the examiner to provide a full explanation for the assessment of additional loss of ROM during flare-ups and repetitive use over time.

3.  The AOJ shall also ask that examiner or another appropriate examiner to opine whether there is at least a 50-percent probability that the noted left ankle chronic instability and peroneal tendonitis are causally connected to the service-connected left ankle sprain, or to some other cause?  If the answer is, No; is there is at least a 50-percent probability that the service-connected left ankle sprain aggravates-that is, chronically worsens, the chronic instability and peroneal tendonitis?

A full explanation must be provided for all opinions rendered.
In the event the examiner who conducted the September 2013 examination is no longer available, refer the claims file to an equally qualified examiner.

Should a substitute examiner advise the requested opinions cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.

4.  After all of the above is complete, the AOJ shall review the case de novo.  If the benefit sought any appeal remains denied, issue the Veteran and his representative a Supplemental SOC (SSOC) and return the case to the Board, if all is otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


